DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on March 1, 2022. 
Claims 1, 7-8, and 14-15 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on March 1, 2022 have been fully considered but are not persuasive. Applicant argues that the newly amended limitations in the event the first LRU is not empty and a non-favored storage element is designated to be evicted from the cache, evicting, from the cache, a non-favored storage element from an LRU end of the first LRU list; and in the event the second LRU is not empty and a favored storage element is designated to be evicted from the cache, evicting, from the cache, a favored storage element from an LRU end of the second LRU list distinguish from the “active LRU cache list” and “demote ready list” described in ASH because ASH [0025] teaches tracks only appear to be demoted from the “demote ready list,” whereas Applicant’s claimed invention evicts storage elements from the LRU end of both the “first LRU list” and the “second LRU list,” and although ASH [0030] discloses that lists 200A, 200DR, each as a LRU list, having an LRU end from which the track is selected to demote from cache, this statement is not definitive as to whether tracks are demoted from the active LRU cache list 200A.
The Examiner respectfully disagrees. ASH [0030] teaches FIG. 2 illustrates an embodiment of both of the lists active LRU cache list 200A (i.e. second LRU list) and demote ready list 200DR (i.e. first LRU list), where a track may be demoted from cache 116 from the LRU end 204 to make room for the new track being added. [0031] & FIG. 3 also teach cache control block 300 including a field for LRU list 304, e.g. one of LRU lists 200A & 200DR, in which the track associated cache control block 300i is indicated, and demote status 310 indicating whether the track identified by the cache control block 300 is to be demoted from the cache 116. Furthermore, [0033] & FIG. 4 teach an embodiment of cache list information 400 maintained for the active LRU cache list 200A of parameters used to manage tracks in the cache 166 including a cache list ID 402 and a demote threshold value 404, such that a track at the LRU end 204 may be demoted when the access value for the track exceeds the demote threshold value. Therefore, ASH teaches 
The Examiner also notes prior art ASH (Pub. No.: US 2017/0351609 A1) made of record and not relied upon is considered pertinent to Applicant’s disclosure, which relates to removing entries from the first cache list and second cache list.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ASH (Pub No.: US 2017/0344493 A1), hereafter ASH.
Regarding claim 1, ASH teaches:
A method for improving cache hit ratios for selected storage elements within a storage system, the method comprising: storing, in a cache of a storage system, non-favored storage elements and favored storage elements, wherein the favored storage elements are retained in the cache longer than the non-favored storage elements (ASH [0022] teaches a cache manager maintaining cache management information 122, which includes an active LRU cache list 200A indicating active tracks in the 
maintaining a first LRU list containing entries associated with non-favored storage elements and designating an order in which the non-favored storage elements are evicted from the cache (see ASH [0022] above for demote ready list 200DR, where [0030] teaches 200DR being an LRU (Least Recently Used) list, where as a track is added to the MRU end 202, other tracks move downward toward the LRU end, and a track may be demoted from the LRU end 204 to make room for the new track being added),
maintaining a second LRU list containing entries associated with favored storage elements and designating an order in which the favored storage elements are evicted from the cache (see ASH [0022] above for active LRU cache list 200A, where [0030] teaches 200A being an LRU (Least Recently Used) list, where as a track is added to the MRU end 202, other tracks move downward toward the LRU end, and a track may be demoted from the LRU end 204 to make room for the new track being added),
in the event the first LRU is not empty and a non-favored storage element is designated to be evicted from the cache, evicting, from the cache, a non-favored storage element from an LRU end of the first LRU list; and in the event the second LRU is not empty and a favored storage element is designated to be evicted from the cache, evicting, from the cache, a favored storage element from an LRU end of the second LRU list (ASH [0030] teaches FIG. 2 illustrates an embodiment of both of the lists active LRU cache list 200A (i.e. second LRU list) and demote ready list 200DR (i.e. first LRU list), where a track may be demoted from cache 116 from the LRU end 204 to make room for the new track being added; [0031] & FIG. 3 also teach cache control block 300 including a field for LRU list 304, e.g. one of LRU lists 200A & 200DR, in which the track associated cache control block 300i is indicated, and demote status 310 indicating whether the track identified by the cache control block 300 is to be demoted from the cache 116; furthermore, [0033] & FIG. 4 teach an embodiment of cache list information 400 maintained for the active LRU cache list 200A of parameters used to manage tracks in the cache 166 including a cache list ID 402 and a demote threshold value 404, such that a track at the LRU end 204 may be demoted when the access value for the track exceeds the demote threshold value).
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ASH also teaches:
A computer program product for improving cache hit ratios for selected storage elements within a storage system, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein (see ASH [0044-0045]).
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ASH also teaches:
A system for improving cache hit ratios for selected storage elements within a storage system, the system comprising: at least one processor (see ASH FIG. 1 Processor 112);
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (see ASH [0044-0045]).
Regarding claim 2, ASH teaches the elements of claim 1 as outlined above. ASH also teaches moving a favored storage element in the first LRU list to the second LRU list (see ASH [0036] as taught above in reference to claim 1). 
Regarding claim 7, ASH teaches the elements of claim 1 as outlined above. ASH also teaches periodically scanning the first LRU list for non-favored storage elements that have changed to favored storage elements, and the second LRU list for favored storage elements that have changed to non-favored storage elements (ASH [0025] teaches periodically scanning the active LRU cache list 200A (i.e. second LRU list for favored storage elements) to locate unmodified tracks to move to a demote ready list 200DR (i.e. first LRU list for non-favored storage elements) from which tracks are demoted/removed from cache; [0036] also teaches if the requested track is indicated in the demote ready LRU list 200DR, moving the indicated track from the demote ready LRU list to the MRU end of the active LRU cache list 200A; see also FIG. 6B & 7).. 
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale. 
Regarding claim 14, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ASH in view of SEO (Pub. No.: US 2021/0200463 A1), hereafter SEO.
Regarding claim 3, ASH teaches the elements of claim 2 as outlined above. ASH does not appear to explicitly teach:
wherein moving the favored storage element in the first LRU list to the second LRU list comprises determining a timestamp associated with the favored storage element. 
However, ASH in view of SEO teaches the limitation (SEO [0134] teaches moving the swap page to a new LRU list, where [0135] teaches if the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ASH and SEO before them, to include SEO’s swap page positioning in ASH’s track demotion using LRU lists. One would have been motivated to make such a combination in order to utilize resources in an efficient manner and at the same time improve user satisfaction by avoiding the adverse effect on user experience by discarding pages that will be read again as taught by SEO ([0004-0005]).
Regarding claim 4, ASH in view of SEO teaches the elements of claim 3 as outlined above. ASH in view of SEO also teaches:
wherein moving the favored storage element in the first LRU list to the second LRU list comprises moving the favored storage element to a least recently used (LRU) end of the second LRU list in the event the timestamp associated with the favored storage element is temporally closer to the LRU end of the second LRU list than to a most recently used (MRU) end of the second LRU list (see SEO [0135] as taught above in reference to claim 3, where if the average value recorded in the header of the swap page is less than the average of the entire time stamps of the LRU list to which the swap page has moved, the swap page may be positioned at the  
The same motivation that was utilized for combining ASH and SEO as set forth in claim 3 is equally applicable to claim 4. 
Regarding claim 5, ASH in view of SEO teaches the elements of claim 3 as outlined above. ASH in view of SEO also teaches:
wherein moving the favored storage element in the first LRU list to the second LRU list comprises moving the favored storage element to a most recently used (MRU) end of the second LRU list in the event the timestamp associated with the favored storage element is temporally closer to the MRU end of the second LRU list than it is to a least recently used (LRU) end of the second LRU list (see SEO [0135] as taught above in reference to claim 3, where if the average value recorded in the header of the swap page is larger than the average of the entire time stamps of the LRU list to which the swap page has moved, the swap page may be positioned at the head of the LRU list, where [0136] teaches younger pages are positioned in the head portion of the LRU list). 
The same motivation that was utilized for combining ASH and SEO as set forth in claim 3 is equally applicable to claim 5.
Regarding claim 6, ASH in view of SEO teaches the elements of claim 3 as outlined above. ASH in view of SEO also teaches:
wherein moving the favored storage element in the first LRU list to the second LRU list comprises moving the favored storage element into the second LRU list at an insertion point that is temporally closest to the timestamp associated with the favored storage element (see SEO [0135] as taught above in reference to claim 3, where if the average value recorded in the header of the swap page is less than the average of the entire time stamps of the LRU list to which the swap page has moved, the swap page may be positioned at the tail of the LRU list, where [0136] teaches older pages are positioned in the tail portion of the LRU list). 
The same motivation that was utilized for combining ASH and SEO as set forth in claim 3 is equally applicable to claim 6.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ASH (Pub. No.: US 2017/0351609 A1) – “Storage drive dependent track removal in a cache for storage” relates to removing entries from the first cache list and second cache list.
LUO (Pub. No.: US 2017/0024326 A1) – “Method And Apparatus For Caching Flash Translation Layer (FTL) Table” relates to moving a page from cold LRU list to hot LRU list and vice-versa.
BENHASE (Pub. No.: US 2006/0080510 A1) – “APPARATUS AND METHOD TO MANAGE A DATA CACHE” relates to maintaining a first LRU list including first tracks having low reuse potential and a second LRU list including second tracks having high reuse potential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138